Citation Nr: 0508869	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that at his hearing the veteran raised the 
issue of entitlement to service connection for tinnitus.  
This issue is referred to the RO for appropriate development 
and adjudication.

In January 2005, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. §§ 7101(c) and 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The Board finds that VA examination is required.  The veteran 
had a left ear hearing loss that was noted on his service 
entrance examination and served as a heavy equipment operator 
in service.  The veteran is entitled to an examination to 
determine the diagnosis and etiology of his hearing loss, if 
any.  This includes whether his hearing loss is related to 
service and whether his left ear hearing loss was aggravated 
by service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because an examination is warranted, a remand in this case is 
required for compliance with the duty to assist provisions 
contained in the VCAA.  Accordingly, this case is REMANDED to 
the RO via the AMC for the following action:

1.  The RO should schedule the veteran 
for an examination in order to ascertain 
the diagnosis and etiology of his hearing 
loss.  All necessary tests should be 
conducted including word recognition 
testing using the Maryland CNC word list.  
If a hearing loss is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any hearing loss is related to service or 
was caused by or aggravated by service, 
to include whether the veteran's left ear 
hearing loss noted at service entry was 
aggravated by service.  A complete 
rationale for any opinion offered should 
be included.

2.  The RO should then readjudicate the 
claims on appeal including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.


Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


